353 S.W.3d 474 (2011)
Barbarita ESPINOSA-HERNANDEZ, Appellant,
v.
TRIUMPH FOODS, LLC, Respondent.
No. WD 73776.
Missouri Court of Appeals, Western District.
December 6, 2011.
*475 Daniel L. Smith, Overland Park, KS, for appellant.
Seth C. Wright, St. Joseph, MO, for respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, JAMES M. SMART, JR., Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Barbarita Espinosa-Hernandez appeals the Final Award of the Missouri Labor and Industrial Relations Commission, finding that she sustained a twenty-two percent partial impairment of the middle and right fingers of her right hand, and awarding her compensation accordingly.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.